Citation Nr: 0303030	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  97-10 963	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for the veteran's service-connected hypertension.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1996, including service in the Persian Gulf.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action that, inter 
alia, granted service connection and assigned a 20 percent 
evaluation for hypertension.  The veteran filed a notice of 
disagreement in January 1997.  A statement of the case was 
issued in March 1997.  The veteran filed a substantive appeal 
in March 1997.  

The Board remanded the issue on appeal to the RO in July 2000 
for further development.  As that development was 
accomplished, but the denial of the claim continued, the case 
has been returned to the Board for further appellate 
consideration.  

As the claim for a higher initial evaluation involves an 
original claim, the Board has framed the issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's hypertension, which requires the ongoing use 
of hypertensive medication for control, has been manifested 
by diastolic blood pressure readings predominantly of 110 and 
below.


CONCLUSION OF LAW

As the initial 20 percent rating assigned following a grant 
of service connection for hypertension was proper, the 
criteria for a higher evaluation under either the former or 
revised rating criteria are not met.  U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (1997), (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A(West Supp. 2002); 38 
C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the December 1996 rating decision, the March 
1997 statement of the case, and the October 2002 supplemental 
statement of the case, and the Board's July 2000 remand, the 
veteran has been furnished the pertinent laws and regulations 
governing the claims and the reasons for the denial.  In the 
October 2002 supplemental statement of the case, the veteran 
was provided the text of the old and new regulations 
governing the evaluation of hypertension.  Hence, the Board 
finds that he has been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letter of December 2000 and July 2002) has 
been afforded opportunities to submit such information and 
evidence.  In the July 2002 letter, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  He was 
notified that VA would attempt to obtain medical and 
employment records and would request other relevant records 
from any Federal agency.  The veteran was informed of his 
duty to provide VA with enough information to identify and 
locate other existing records.  The veteran did not respond 
to the Board's letter.  Thus, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded numerous 
opportunities to identify or submit evidence in support of 
his claim.  (See RO letters of December 2000 and July 2002.)  
The RO has undertaken reasonable and appropriate efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims, to include obtaining VA outpatient 
clinical records, requesting medical records from treating 
physicians or providers whom the veteran had identified and 
provided signed authorization, and arranging for the veteran 
to undergo examinations, most recently at the direction of 
the Board.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Background and Analysis

Service medical records reflect that the veteran was 
diagnosed with mild hypertension.

The veteran underwent VA examination in September 1996.  He 
reportedly took Clonidine three times per day for control of 
his hypertension.  Blood pressure readings while sitting were 
150/110, 152/110 and 148/110.  He did not show evidence of an 
enlarged heart condition and had a normal apex beat beyond 
the midclavicular line.  The diagnosis was essential 
hypertension.  

As noted, service connection for hypertension was granted and 
a 20 percent evaluation assigned, effective July 11, 1996, by 
rating action of December 1996.  

In his notice of disagreement filed in January 1997, the 
veteran reported that the use of Clonidine was discontinued 
in favor of stronger medication.  

VA outpatient treatment records from December 1996 to 
September 2002 are associated with the appellant's claims 
file.  An April 1997 mental hygiene treatment note reflects 
that the veteran reported blood pressure readings taken at 
home of 160/90 and 150/80.  The examiner recorded that blood 
pressure while sitting was 116/60 and while lying down was 
136/80.  

During a February 1998 stress test, during exercise the 
veteran blood pressure was measured at 160/94, 170/96, 178/98 
and 182/100.  In the ten minutes after exercise his blood 
pressure was recorded as 182/102, 180/90, 170/88, 162/82, 
156/80 and 140/80.  The appellant exercised for a total of 12 
minutes and 30 seconds and achieved a maximum heart rate of 
179, which was 93% of the predicted maximum.  He did not have 
any chest pain or arrhythmias.  The conclusion was that the 
veteran showed good exercise tolerance and normal blood 
pressure response.  

There are few treatment records recording blood pressure from 
1998 through 2002.  The records reflect that VA outpatient 
treatment was scheduled in 1998 through 2002.  However, the 
veteran canceled or failed to appear at most scheduled 
appointments.  

Fortunately, the veteran was afforded a VA examination in 
September 2002 for purposes of determining the current 
severity of his service-connected hypertension.  The veteran 
reported that he was fairly active and was able to climb two 
flights of stairs without problems.  He did not experience 
chest pain when climbing stairs, walking or doing regular 
work.  There was no history of shortness of breath, 
myocardial infarction, lower extremity edema, orthopnea or 
paroxysmal nocturnal dyspnea.  He did report chest pain that 
lasted for about 10 minutes when he became agitated.  

On examination, blood pressure reading were 160/89 supine, 
140/87 standing and 140/96 sitting.  His heart had a normal 
rate and rhythm.  A chest x-ray was within normal limits and 
an electrocardiogram showed normal sinus rhythm with no ST-T 
changes and no evidence of left ventricular hypertrophy.  

The veteran contends that his service-connected hypertension 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease.  Following the 
grant of service connection, the RO assigned a 20 percent 
evaluation.  

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities pertaining to 
evaluation of diseases of the cardiovascular, including the 
evaluation for hypertensive vascular disease.  (See, 62 
Fed.Reg. 65207-65224  (December 11, 1997).  The regulations 
became effective in January 1998.  When a governing law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  

As the RO has evaluated the veteran's service-connected 
hypertension under both the former and revised criteria, 
there is no due process bar to the Board doing likewise, 
applying the more favorable result, if any.  

According to the hypertension regulations in effect prior to 
January 1998, a 10 percent evaluation is warranted for 
diastolic pressure predominantly 100 or more.  "When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure of 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more with definite 
symptoms, and a 40 percent rating is warranted for diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms.  The maximum 60 percent rating is warranted for 
diastolic pressure predominantly 130 or more with severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997). 

Under the regulations that became effective in January 1998, 
Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent rating is assigned for diastolic pressure that 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note after the diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  

After a careful review of the evidence of record in light of 
the former and revised applicable criteria, the Board finds 
that at no time since the effective date of the grant of 
service connection has the evidence supported a finding of a 
rating in excess of 20 percent for the veteran's 
hypertension.  

The relevant evidence on file demonstrates that while it is 
necessary for the veteran to maintain continuous hypertension 
medication to control his hypertension, diastolic pressures 
are predominantly less than 100 and systolic pressure less 
than 200.  Furthermore, there is no medical evidence to show 
that the veteran's hypertension is manifested by diastolic 
pressures predominantly 120 or more with or without definite 
symptoms. 

As noted in the clinical evidence above, the veteran's 
diastolic pressures initially were measured at 110.  
Thereafter, readings of diastolic pressure frequently were 
less than 90.  

Thus, the evidence of record indicates that neither the 
former nor the revised criteria for at least the next, 
higher, 40 percent evaluation for hypertension are met at any 
point since the effective date of the grant of service 
connection.  It logically follows that the criteria for any 
higher evaluation likewise are not met.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation for hypertension in excess of 20 
percent is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

